Citation Nr: 1631445	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of bilateral broken thumbs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must provide a medical examination and/or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record contains competent evidence of a current bilateral thumb disability.  For example, a March 2010 VA treatment report revealed a diagnosis of degenerative joint disease of the bilateral thumbs, and the Veteran's private physician, Dr. J.H., has diagnosed bilateral thumb osteoarthritis.  See March 2010 Phoenix VAMC Hand Surgery Consult; June 2016 TOCA Phoenix Clinic Report.  
Additionally, the Veteran asserts his disability is the result of falling from a truck and breaking both thumbs during active service on January 25, 1971.  See April 2016 statement.  The Veteran stated that his hands were red and swelling fast, and that he was treated by a corpsman that cleaned both hands and wrapped them twice.  A January 25, 1971, emergency room note reflects a complaint of a burned right hand.  

Under these circumstances, the Board finds that the record raises a reasonable possibility of substantiating the Veteran's claim, but there is insufficient competent medical evidence on file for the Board to make a decision.  Therefore, a VA examination is warranted to determine the nature and etiology of the Veteran's thumb disability. 

Additionally, the record does not contain any private medical treatment reports other than a brief statement submitted by Dr. J.H.  Prior to scheduling the examination, the AOJ should inform the Veteran of his right to submit private medical evidence.  The AOJ should also request all updated records from Phoenix VAMC after May 2012, pertaining to treatment to the Veteran's thumbs, if any.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's thumbs.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should also secure any outstanding VA treatment records pertaining to treatment of the Veteran's thumbs dated after May 2012, including from Phoenix VAMC.

3.  After completion of the above, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current thumb disability.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) any diagnosed thumb disability had its onset during, or is otherwise etiologically related to, the Veteran's active service, to include his report of falling and breaking his thumbs during active service.  

The examiner must provide a complete rationale for any opinions expressed.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.    

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




